Citation Nr: 0018124	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  94-31 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for scoliosis of the dorsal 
spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from March 1981 to February 
1983.

The claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of June 1993 from the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The Board, by means of a May 1996 
Remand, sought to further develop the evidence of record.  It 
is noted that the Board determined in May 1996 that the 
veteran's claim was well grounded.  Subsequently, the Board, 
in August 1998, again remanded the veteran's claim for 
additional development of the evidence.  

The Board construes a November 1999 from the appellant and 
statements from the representative as raising the issues of 
service connection for disc disease of the lumbosacral spine 
and an increased rating for the service connected low back 
disorder.   These issues are referred to the RO for 
appropriate action.  This decision is confined to the issues 
of service connection for scoliosis of the dorsal spine. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  Scoliosis of the dorsal spine is not shown to be 
currently manifested.  


CONCLUSION OF LAW

Dorsal spine scoliosis was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that any records of probative value that 
may be associated with her claims folder and which have not 
already been sought are available.  The Board accordingly 
finds that the duty to assist her, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied. 

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty...."  38 U.S.C.A. § 1131 (West 1991).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

In addition, if a disorder noted during service is not shown 
to be chronic, continuity of symptoms sufficient to establish 
the chronic character of the disorder after service must be 
present for an appropriate grant of service connection.  See 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310 (1998).

The United States Court of Veterans Appeals (Court) held that 
a claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability. 
Allen v. Brown, 7 Vet. App. 439 (1995). The Court stated 
that, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.310(a), when aggravation of a veteran's nonservice- 
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.

Service connection is currently in effect for post contusion 
of the lumbar spine with traumatic arthritis, rated as 10 
percent disabling.

A review of the veteran's service medical records reflects 
that at the time of her February 1981 entrance examination, 
the veteran's spine was clinically evaluated as normal.  The 
service medical records reflect that the veteran complained 
of back pain in June 1982; A urinary tract infection was 
diagnosed.  A January 1983 record shows that the veteran was 
treated after indicating that she had slipped and fallen down 
stairs.  Musculoskeletal pain secondary to trauma was 
diagnosed.  The February 1983 separation examination 
clinically evaluated the spine as normal.

The report of a VA examination dated in April 1984 shows that 
the veteran complained of lower back pain.  She noted at the 
time of examination that she had incurred a back injury in 
1982 as a result of a fall.  The diagnosis was intermittent 
low back pain with L5 transitional vertebrae.  

Review of the claims folder shows that service connection was 
granted in August 1984 for intermittent low back pain with L5 
transitional vertebra.  A VA examination report dated in May 
1986 shows a diagnosis of intermittent low back pain with L5 
transitional vertebrae.  A VA outpatient treatment record 
dated in April 1992 shows a diagnosis of low back pain with 
no radicular pathology.

An August 1992 VA spine examination report includes a 
diagnosis of slight scoliosis dorsal spine.  

A VA orthopedic examination was conducted in October 1996.  
At that time the veteran complained of back pain in the lower 
left lumbar spine area, which tended to radiate down the left 
leg to the bottom of her foot.  On examination, the examiner 
indicated that "[t]here [was] no posture abnormalities, no 
fixed deformities."  The diagnosis was degenerative joint 
disease of the lumbar spine.  No specific reference was made 
in the examination report concerning either the presence or 
absence of dorsal spine scoliosis.  

Several VA medical opinions were subsequently obtained and a 
CT [computed tomography] examination was administered the 
veteran in April 1997.  It is noted that these opinions and 
CT findings focused on the veteran's lumbar spine area and 
did not comment specifically on the presence or absence of 
scoliosis of the dorsal spine.

A VA X-ray report dated in November 1998 shows a diagnosis of 
normal lumbar spine. 

A VA orthopedic examination was conducted in January 1999.  
The examiner noted that there were apparently discrepancies 
in the veteran's previous examinations/diagnoses.  
Specifically, it was noted that the record contained 
conflicting diagnoses concerning, in effect, whether the 
veteran had dorsal spine scoliosis.  The examiner indicated 
that the veteran had degenerative arthritis of the lumbar 
spine at L5-S1.  It was noted that MRI [magnetic resonance 
imaging] was to be performed to determine whether there was 
any evidence of dorsal spine scoliosis, which had been 
previously diagnosed.  

A VA MRI report, dated in March 1999, shows intervertebral 
disc syndrome of the lumbar spine.  The diagnosis was very 
minimal asymmetrical disc bulge posterolaterally on the left 
at the L4-L5 level with no evidence of neuroforaminal 
stenosis or spinal canal compromise.  

In August 1999 the veteran's medical records were reviewed by 
a VA physician. The examiner noted that the November 1998 
lumbar spine X-ray showed a normal lumbar spine and no 
evidence of any scoliosis.  The physician stated that an 
April 1997 CT of the lumbar spine showed normal findings.  
The report also indicates that a review of MRI testing 
accomplished in March 1999 also showed normal findings with 
no evidence of any scoliosis.  The physician opined that, at 
present, the veteran did not appear to have any scoliosis of 
the dorsal spine.  

To summarize, for some factual issues, competent lay evidence 
may be sufficient.  However, where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  In this regard, the 
service medical records reflect that the veteran was treated 
for low back problems.  However, the service medical records, 
to include the separation examination reflect no finding 
pertaining to a dorsal spine disability.  The first post 
service clinical indication of a dorsal spine disorder was 
during a VA examination conducted in August 1992 when slight 
scoliosis of the dorsal spine was noted.  However, subsequent 
evaluations showed no evidence of scoliosis of the dorsal.  
This is confirmed in August 1999by a VA physician who stated 
that the veteran did not have scoliosis of the dorsal spine.  

In view of the fact that there is no current medical evidence 
showing scoliosis of the dorsal spine, it is the Board's 
judgment that the preponderance of the evidence is against 
the veteran's claim.  Therefore, service connection for 
scoliosis of the dorsal spine is not warranted.


ORDER

Entitlement to service connection for scoliosis of the dorsal 
spine is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

